- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K ý ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from to Commission file number 001-11595 ASTEC INDUSTRIES, INC. (Exact name of registrant as specified in its charter) Tennessee 62-0873631 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1725 Shepherd Road, Chattanooga, Tennessee 37421 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (423)899-5898 Securities registered pursuant to Section 12(b) of the Act: Common Stock, $.20 par value Securities registered pursuant to Section 12(g) of the Act: None (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yeso Noý Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. Yeso Noý Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesý Noo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to be best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. Large accelerated filerýAccelerated filer oNon-accelerated filero Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No ý (Form 10-K Cover Page - Continued) As of June 30, 2007, the aggregate market value of the registrant's voting stock held by non-affiliates of the registrant was approximately $813,188,000 based upon the closing sales price as reported on theNational Association of Securities Dealers Automated Quotation System National Market System. (APPLICABLE ONLY TO CORPORATE REGISTRANTS) Indicate the number of shares outstanding of each of the registrant's classes of common stock, as of the latest practicable date: As of February 21, 2007, Common Stock, par value $.20 - 22,299,125 shares DOCUMENTS INCORPORATED BY REFERENCE Portions of the following documents have been incorporated by reference into the Parts of this Annual Report on Form 10-K indicated: Document Form 10-K Proxy Statement relating to Annual Meeting of Shareholders to be held on April 24, 2008 Part III ASTEC INDUSTRIES, INC. 2-K ANNUAL REPORT TABLE OF CONTENTS PART I Page Item1. Business 2 Item 1A. Risk Factors 15 Item 1B. Unresolved Staff Comments 20 Item2. Properties 20 Item3. Legal Proceedings 22 Item4. Submission of Matters to a Vote of Security Holders 22 Executive Officers of the Registrant 23 PART II Item5. Market for Registrant's Common Equity; Related Shareholder Matters and Issuer Purchases of Equity Securities 26 Item6. Selected Financial Data 27 Item7. Management's Discussion and Analysis of Financial Condition and Results of Operations 27 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 27 Item8. Financial Statements and Supplementary Data 27 Item9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 27 Item9A. Controls and Procedures 27 Item9B. Other Information 28 PART III Item 10. Directors, Executive Officers and Corporate Governance 28 Item 11. Executive Compensation 28 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 29 Item 13. Certain Relationships and Related Transactions, and Director Independence 30 Item 14. Principal Accounting Fees and Services 30 PART IV Item 15. Exhibits and Financial Statement Schedules 31 Appendix A ITEMS 8 and 15(a)(1), (2) and (3), and 15(b) and 15(c) A-1 Signatures FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K contains forward-looking statements made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.Statements contained anywhere in this Annual Report on Form 10-K that are not limited to historical information are considered forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934, including, without limitation, statements regarding: ·execution ofthe Company'sgrowth and operation strategy; ·plans for technological innovation; ·compliance with covenants in our credit facility and note purchase agreement; ·ability to secure adequate or timely replacement of financing to repay our lenders; ·liquidity and capital expenditures; ·compliance with government regulations; ·compliance with manufacturing and delivery timetables; ·forecasting of results; ·general economic trends and political uncertainty; ·government funding and growth of highway construction; ·integration of acquisitions; ·financing plans; ·industry trends; ·pricing and availability of oil; ·pricing and availability of steel; ·pricingof scrap metal; ·presence in the international marketplace; ·suitability of our current facilities; ·future payment of dividends; ·competition in our business segments; ·product liability and other claims; ·protection of proprietary technology; ·future filling of backlogs; ·employees; ·tax assets; ·the impact of account changes; ·the effect of increased international sales on our backlog; ·critical account policies; ·ability to satisfy contingencies; ·contributions to retirement plans; ·supply of raw materials; and ·inventory. These forward-looking statements are based largely on management's expectations which are subject to a number of known and unknown risks, uncertainties and other factors discussed in this report and in other documents filed by us with the Securities and Exchange Commission, which may cause actual results, financial or otherwise, to be materially different from those anticipated, expressed or implied by the forward-looking statements.All forward-looking statements included in this document are based on information available to us on the date hereof, and we assume no obligation to update any such forward-looking statements to reflect future events or circumstances.You can identify these statements by forward-looking words such as "expect," "believe," "goal," "plan," "intend," "estimate," "may," "will" and similar expressions. In addition to the risks and uncertainties identified elsewhere herein and in other documents filed by us with the Securities and Exchange Commission, the risk factors described in this document under the caption "Risk Factors" should be carefully considered when evaluating our business and future prospects. 1 PART I Item 1.Business General Astec Industries, Inc. (the "Company") is a Tennessee corporation which was incorporated in 1972.The Company designs, engineers, manufactures and markets equipment and components used primarily in road building, utility and related construction activities.The Company's products are used in each phase of road building, from quarrying and crushing the aggregate to application of the road surface. The Company also manufactures certain equipment and components unrelated to road construction, including trenching, auger boring, directional drilling, industrial heat transfer equipment, whole-tree pulpwood chippers, horizontal grinders and blower trucks.The Company's subsidiaries hold 106 United States patents and 53 foreign patents, have 41 patent applications pending, and have been responsible for many technological and engineering innovations in the industry.The Company's products are marketed both domestically and internationally.In addition to equipment sales, the Company manufactures and sells replacement parts for equipment in each of its product lines and replacement parts for some competitors' equipment.The distribution and sale of replacement parts is an integral part of the Company's business. The Company's fourteen manufacturing subsidiaries are: (i) Breaker Technology Ltd./Inc., which designs, manufactures and markets rock breaking and processing equipment and utility vehicles for mining; (ii) Johnson Crushers International, Inc., which designs, manufactures and markets portable and stationary aggregate and ore processing equipment; (iii) Kolberg-Pioneer, Inc., which designs, manufactures and markets aggregate processing equipment for the crushed stone, manufactured sand, recycle, top soil and remediation markets; (iv) Osborn Engineered Products SA (Pty) Ltd., which designs, manufactures and markets a complete line of bulk material handling and minerals processing plant and equipment used in the aggregate, mineral mining, metallic mining and recycling industries; (v) Astec Mobile Screens, Inc. which designs, manufactures and markets mobile screening plants, portable and stationary structures and vibrating screens for the material processing industries; (vi) Telsmith, Inc., which designs, manufactures and markets aggregate processing equipment for the production and classification of sand, gravel, crushed stone and minerals used in road construction and other applications; (vii) Astec, Inc., which designs, manufactures and markets hot-mix asphalt plants and related components; (viii) CEI Enterprises, Inc., which designs, manufactures and markets thermal fluid heaters, storage tanks, hot-mix asphalt plants, rubberized asphalt and polymer blending systems; (ix) Heatec, Inc., which designs, manufactures and markets thermal fluid heaters, process heaters, waste heat recovery equipment, liquid storage systems and polymer and rubber blending systems; (x) American Augers, Inc., which designs, manufactures and markets large horizontal, directional drills and auger boring machines and the down-hole tooling to support these units; (xi) Astec Underground, Inc., formerly Trencor, Inc., which designs, manufactures, and markets heavy-duty Trencor trenchers, and a comprehensive line of Astec utility trenchers, vibratory plows, and compact horizontal directional drills; (xii) Carlson Paving Products, Inc., which designs, manufactures and markets asphalt paver screeds, and a windrowpickup machine; (xiii) Roadtec, Inc., which designs, manufactures and markets asphalt pavers, material transfer vehicles, milling machines and a line of asphalt reclaiming and soil stabilizing machinery; and (xiv) Peterson Pacific Corp., which designs, manufactures and markets whole-tree pulpwood chippers, horizontal grinders and blower trucks. The Company's strategy is to be the industry's most cost-efficient producer in each of its product lines, while continuing to develop innovative new products and provide first class service for its customers.Management believes that the Company is the technological innovator in the markets in which it operates and is well positioned to capitalize on the need to rebuild and enhance roadway and utility infrastructure, both in the United States and abroad. 2 Segment Reporting The Company's business units have their own decentralized management teams and offer different products and services.The business units have been aggregated into four reportable business segments based upon the nature of the product or services produced, the type of customer for the products, the similarity of economic characteristics, the manner in which management reviews results and the nature of the production process among other considerations.The reportable business segments are (i) Asphalt Group, (ii) Aggregate and Mining Group, (iii) Mobile Asphalt Paving Group and (iv) Underground Group.All remaining companies, including Astec Industries, Inc., the parent company, Astec Insurance Company, and Peterson Pacific Corp. which was acquired in July 2007, as well as federal income tax expenses for all business segments are included in the "Other Business Units" category for reporting. Financial information in connection with the Company's financial reporting for segments of a business and for geographic areas under Statement of Financial Accounting Standards (SFAS) No. 131 is included in Note 15­­­­ to "Notes to Consolidated Financial Statements - Operations by Industry Segment and Geographic Area," appearing in Appendix A of this report. Asphalt Group The Asphalt Group segment is made up of three business units: Astec, Inc. ("Astec"), Heatec, Inc. ("Heatec") and CEI Enterprises, Inc. ("CEI").These business units design, manufacture and market a complete line of asphalt plants and related components, heating and heat transfer processing equipment and storage tanks for the asphalt paving and other non-related industries. Products Astec designs, engineers, manufactures and markets a complete line of portable, stationary and relocatable hot-mix asphalt plants and related components under the ASTEC®trademark.An asphalt mixing plant typically consists of heating and storage equipment for liquid asphalt (manufactured by CEI or Heatec); cold feed bins for storing aggregates; a drum mixer (batch or Double Barrel type unit) for drying, heating and mixing; a baghouse composed of air filters and other pollution control devices; hot storage bins or silos for temporary storage of hot-mix asphalt; and a control house.Astec introduced the concept of high plant portability in 1979.Its current generation of portable asphalt plants is marketed as the Six PackTM and consists of six or more portable components, which can be disassembled, moved to the construction site and reassembled, thereby reducing relocation expenses.High plant portability represents an industry innovation developed and successfully marketed by Astec.Astec's enhanced version of the Six PackTM, known as the Turbo Six PackTM, is a highly portable plant which is especially useful in less populated areas where plants must be moved from job-to-job and can be disassembled and erected without the use of cranes. The components in Astec's asphalt mixing plants are fully automated and use both microprocessor-based and programmable logic control systems for efficient operation.The plants are manufactured to meet or exceed federal and state clean air standards.Astec has also developed specialized asphalt recycling equipment for use with its hot-mix asphalt plants. Heatec designs, engineers, manufactures and markets a variety of thermal fluid heaters, process heaters, waste heat recovery equipment, liquid storage systems and polymer and rubber blending systems under the HEATEC® trademark.For the construction industry, Heatec manufactures a complete line of asphalt heating and storage equipment to serve the hot-mix asphalt industry and water heaters for concrete plants.In addition, Heatec builds a wide variety of industrial heaters to fit a broad range of applications, including heating equipment for marine vessels, roofing material plants, refineries, chemical processing, rubber plants and agribusiness.Heatec has the technical staff to custom design heating systems and has systems operating as large as 50,000,000 BTU's per hour. 3 CEI designs, engineers, manufactures and markets thermal fluid heaters, storage tanks, hot-mix asphalt plants, rubberized asphalt and polymer blending systems under the CEI®trademark.CEI designs and builds heaters with outputs up to 6,300,000 BTU’s per hour and portable, vertical, and stationary storage tanks up to 40,000 gallons in capacity.CEI’s hot-mix plants are built for domestic and international use and employ parallel and counter flow designs with capacities up to 180 tons per hours.CEI is a leading supplier of crumb rubber blending plants in the U.S. Marketing Astec markets its hot-mix asphalt products both domestically and internationally.The principal purchasers of asphalt and related equipment are highway contractors.Asphalt equipment is sold directly to the customers through Astec's domestic and international sales departments, although independent agents are also used to market asphalt plants and their components in international markets. Heatec equipment is marketed through both direct sales and dealer sales.Manufacturers' representatives sell heating products for applications in industries other than the asphalt industry.CEI equipment is marketed through both direct and dealer sales. In total, the products of the Asphalt Group segment are marketed by approximately 45 direct sales employees, 19 domestic independent distributors and 32 international independent distributors. Raw Materials Raw materials used in the manufacture of products include carbon steel and various types of alloy steel, which are normally purchased from distributors.Raw materials for manufacturing are normally readily available. Most steel is delivered on a "just-in-time" arrangement from the supplier to reduce inventory requirements at the manufacturing facilities. Competition This industry segment faces strong competition in price, service and product performance and competes with both large publicly-held companies with resources significantly greater than those of the Company and with various smaller manufacturers. Domestic hot-mix asphalt plant competitors include Gencor Industries, Inc. and Terex Roadbuilding.In the international market the hot-mix asphalt plant competitors include Ammann, Marini and Ermont. The market for the Company's heat transfer equipment is diverse because of the multiple applications for such equipment.Competitors for the construction product line of heating equipment include, among others, Gencor/Hyway Heat Systems, American Heating, Burke Heating Systems, Pearson Heating Systems and Meeker. Competitors for the industrial product line of heating equipment include GTS Energy Systems, Fulton Thermal Corporation, Vapor Power International, NATCO, Broach and TFS, among others. Employees At December 31, 2007, the Asphalt Group segment employed 991 individuals, of which 751 were engaged in manufacturing, 104 in engineering and 136 in selling, general and administrative functions. Backlog The backlog for the hot-mix asphalt and heat transfer equipment at December 31, 2007 and 2006 was approximately $124,857,000 and $111,053,000, respectively.
